Citation Nr: 1107422	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer, to include radiation cystitis and 
urinary frequency.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to October 1970.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Lincoln, Nebraska.  


FINDING OF FACT

The Veteran's postoperative prostatectomy residuals are 
manifested by urinary frequency and urinary incontinence 
requiring the wearing of absorbent materials which must be 
changed more than four times per day, without evidence of renal 
dysfunction or reoccurrence or metastasis of cancer.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for residuals of prostate 
cancer, to include radiation cystitis and urinary frequency, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7528 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2007 and 
August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the RO 
has obtained service treatment records, VA treatment records, and 
private treatment records.  The Veteran submitted additional 
records and written statements in support of his claim, and was 
provided an opportunity to set forth his contentions during the 
BVA hearing in March 2010.  Also, specific VA medical opinions 
pertinent to the issue on appeal were obtained in December 2007, 
September 2008, and November 2009.

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran has come before the Board claiming that his prostate 
cancer residuals are underrated.  Specifically, in correspondence 
dated in March 2009, he indicated his belief that his residuals 
are more consistent with a 60 percent disability evaluation.    

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the appellant 
working or seeking work.  38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2.  However, the Court has also held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

By way of history, the RO initially granted service connection 
for adenocarcinoma of the prostate, status post prostatectomy, 
and assigned a 100 percent evaluation in September 2000.  
Furthermore, the September 2000 rating decision also awarded the 
Veteran service connection for loss of use of a creative organ as 
secondary to his adenocarcinoma of the prostate, and assigned a 
noncompensable rating.  However, in a September 2001 rating 
decision, the RO decreased the Veteran's 100 percent evaluation 
to 40 percent effective October 1, 2001.  The Veteran's current 
claim for an increased rating was received in November 2007.

The Veteran's prostate cancer residuals have been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7528.  He has been assigned a 40 percent disability rating.  The 
criterion states that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, a 
100 percent rating for malignant neoplasms of the genitourinary 
system shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the residuals are to be rated as 
voiding or renal dysfunction, whichever is predominant.

Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.

38 C.F.R. § 4.115a states that a 100 percent evaluation is 
warranted for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following:  persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of the kidney or other organ systems, especially 
cardiovascular.  Persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion warrants an 80 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101 
warrants a 60 percent rating.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  A 40 percent rating is assigned 
where the absorbent materials must be changed two to four times 
per day.

As to urinary frequency, a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent rating.  A rating in excess of 40 percent 
is not available for urinary frequency.  It is further noted that 
ratings in excess of 30 percent are not available for obstructed 
voiding or urinary tract infection.

The Veteran has written and testified that postoperative 
prostatectomy residuals are more disabling that currently 
evaluated.  The Board agrees that the evidence demonstrates that 
a 60 percent schedular rating under 38 C.F.R. § 4.115a is 
warranted, although there has been no evidence of the symptoms 
required for a 60 percent or higher rating at any time during the 
rating period under consideration.

As noted above, the Veteran underwent a VA genitourinary 
examination in December 2007, at which time he was diagnosed with 
status post prostate carcinoma with prostatectomy, residuals 
including radiation cystitis, erectile dysfunction, stress 
incontinence, nocturia, hematuria, and urgency.  The Veteran 
reported urinary urgency, with a daytime voiding interval of 2 to 
3 hours and nocturia manifested by 5 or more voidings per night.  
He also described urine leakage in the form of stress 
incontinence, but indicated that the wearing of absorbent 
materials was not required.  The examiner noted that he had 
incontinence with coughing occurring 1 to 2 times per day, but 
that he did not wear any protective undergarments.  Furthermore, 
the examiner opined that it was at least as likely as not that 
all of the Veteran's current urinary problems were secondary to 
his prostate carcinoma with radiation residuals.  His prostate-
specific antigen (PSA) level was 0.1 ng/mL.  There was no 
suggestion of any prostate tumor residuals.  The examiner 
indicated that the Veteran was not suffering from cardiovascular 
problems, renal dysfunction, or renal failure.  Upon physical 
examination, the bladder, urethra, penis, and testicles were 
within normal limits.  

The Veteran was afforded his next VA genitourinary examination in 
September 2008, at which time he was diagnosed with prostate 
cancer, urinary incontinence secondary to prostate cancer 
removal, and radiation cystitis.  The Veteran reported urinary 
urgency with essentially no urine control.  He described wearing 
an adult diaper daily to every other day which he had to change 
approximately 2 to 3 times per day, but denied the use of 
absorbent pads.  He also suffered from urinary leakage in the 
form of urinary incontinence and stress incontinence.  The 
examiner indicated that the Veteran was not suffering from 
cardiovascular problems, renal dysfunction, or renal failure.  
Upon physical examination, the bladder, urethra, penis, and 
testicles were within normal limits.  

The Veteran was afforded his most recent VA genitourinary 
examination in November 2009, at which time he was diagnosed with 
prostate cancer, post radical prostatectomy, with residual 
neurogenic bladder and erectile dysfunction.  The Veteran 
reported continued use of 3 to 4 absorbent pads daily for urinary 
incontinence as well as nocturia manifested by 4 to 5 nightly 
voidings.  He also suffered from urinary leakage in the form of 
urinary incontinence and stress incontinence.  His PSA level was 
less than 0.1 ng/mL.  There was no suggestion of any prostate 
tumor residuals.  The examiner indicated that the Veteran was not 
suffering from cardiovascular problems, renal dysfunction, or 
renal failure.  Upon physical examination, the bladder, urethra, 
penis, and testicles were within normal limits.  
 
In his January 2010 Substantive Appeal, the Veteran indicated 
that he used Depend urinary pads which he frequently changed more 
than 5 times per day.  Similarly, at his March 2010 BVA hearing, 
he testified that he changes his Depend pads at least 5 times per 
day, depending on how much water he drinks in a given day.  He 
further testified that he has to get up to urinate approximately 
5 times per night.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303.

Here, the Board finds that the Veteran is competent to report how 
many times per day he changes his absorbent materials.  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  As such, the Veteran has established that he suffers 
from urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed more than 
four times per day.  This is supported by the examination reports 
which diagnose him with urinary incontinence and stress 
incontinence, in particular the September 2008 VA genitourinary 
examination which finds that the Veteran exhibited essentially no 
urine control.  Therefore, a 60-percent evaluation is warranted.  

However, the above evidence provides no basis for a schedular 
rating in excess of 60 percent for postoperative radical 
prostatectomy residuals under either 38 C.F.R. §§ 4.115b or 
4.115a at any time during the rating period under consideration, 
as there has been no evidence of the symptoms required for a 100 
percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
i.e., local reoccurrence or metastasis of the appellant's 
prostate cancer.  

Hence, the assignment of an evaluation in excess of 60 percent is 
not warranted.  The Board has considered whether staged ratings 
are warranted but finds that they are not as the evidence does 
not show that the appellant meets the requirements for a higher 
rating at any point in time covered by this appeal.

Finally, the Board has also considered whether the appellant is 
entitled to an extraschedular evaluation as a result of the 
symptoms and manifestations produced by his prostate cancer 
residuals.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
prostate cancer residuals.  A comparison between the level of 
severity and symptomatology of the appellant's residuals with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate, which it manifestly 
is not, the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his prostate cancer residuals.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to this disorder.  At his 
most recent VA genitourinary examination, the Veteran indicated 
that he is currently employed fulltime as a private investigator 
and lost only one week from work in past 12-month period.  There 
is nothing in the record which suggests that the disability 
itself markedly impacts his ability to perform a job.  Moreover, 
there is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disorder on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2010) is not warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent for residuals of prostate 
cancer, to include radiation cystitis and urinary frequency, is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


